Order entered June 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01355-CR

                                   L.D. MILLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27250-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On March 27, 2015, we ordered the trial court to make findings regarding whether the

trial court intended to grant appellant’s motion for new trial. We ADOPT the findings that: (1)

the Honorable Michael Snipes, former presiding judge of the Criminal District Court No. 7 filed

an affidavit stating that he inadvertently granted the motion for new trial; (2) the motion for new

trial was not intentionally granted; and (3) the appeal should proceed.

       At the time the appeal was abated, the clerk’s record had been filed, but the reporter’s

record was overdue. Sharon Hazlewood had previously filed an extension request on behalf of

herself and court reporter Melva Key. Although a thirty-day extension was granted to file the

record, to date, neither Ms. Hazlewood nor Ms. Key have filed the reporter’s record.
        Accordingly, this Court ORDERS court reporters Sharon Hazlewood and Melva Key to

coordinate to file, by JULY 15, 2015, the complete record, including all exhibits admitted into

evidence at all hearings. Ms. Hazlewood and Ms. Key should also coordinate with Vearneas

Faggett, official court reporter of the Criminal District Court No. 7, to obtain any exhibits

retained by the trial court.

        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,

Criminal District Court No. 7; Sharon Hazlewood; Melva Key; and to counsel for all parties.

                                                   /s/    LANA MYERS
                                                          JUSTICE